Geauga App. Nos. 2003-G-2498 and 2003-G-2499, 2003-0hio-3550. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry:
“Whether children who are the subject of a motion to terminate parental rights are ‘parties’ to that proceeding for the purposes of Juv.R. 4(A) and R.C. 2151.352, requiring the appointment of counsel.”
F.E. Sweeney, J., dissents.
The conflict case is In re Alfrey, 2d Dist. No. 01CA0083, 2003-0hio-608, 2003 WL 262587.